Exhibit 10.1

 

EXECUTION COPY

 

[g264361kgi001.jpg]

THE READER’S DIGEST ASSOCIATION, INC.
750 THIRD AVENUE
NEW YORK NY 10017-2703

 

September 12, 2011

 

Mr. Tom Williams

At the address on file

with the Company

 

Re:                     Employment Agreement between The Reader’s Digest
Association, Inc. (the “Company”), RDA Holding Co. (“RDA Holding”) and Tom
Williams, dated as of July 20, 2011(the “Employment Agreement”).

 

Dear Tom:

 

The purpose of this letter agreement (the “Letter Agreement”) is to amend the
Employment Agreement and certain other ancillary agreements contemplated
thereby, in accordance with Section 23 thereof, and confirms our mutual
agreement related to your separation from employment. Capitalized terms used
herein which are not otherwise defined have the same meaning as in the
Employment Agreement.

 

1.                                       We accept your resignation from the
Company, RDA Holding and their respective subsidiaries and affiliates effective
as of September 12, 2011 (the “Termination Date”). Effective as of the
Termination Date, you have resigned from your positions as President and Chief
Executive Officer of the Company, as a member of the board of directors of the
Company and any committee thereof, as a member of the board of directors of RDA
Holding and any committee thereof and, if applicable, as a member of the board
of directors and any committees thereof of any subsidiary or affiliate of the
Company or RDA Holding. You understand that your resignation is irrevocable,
that no

 

--------------------------------------------------------------------------------


 

other action is required for it to become effective and that this Letter
Agreement will serve as written notice of your resignation for purposes of the
preceding.

 

2.                                       In connection with your resignation,
you will be entitled to the compensation and benefits set forth in the
Employment Agreement and other ancillary agreements contemplated thereby as if
your employment had been terminated by the Company and RDA Holding other than
for Cause pursuant to Section 4(c) of the Employment Agreement, except as
follows:

 

(a)                             In lieu of the amount set forth in
Section 4(c)(i) of the Employment Agreement, you will receive a payment of
$500,000, to be paid in equal installments on the Company’s regular payment
cycle during the period beginning on the Termination Date and ending on
March 15, 2012.

 

(b)                            In lieu of the coverage or payments provided for
in Section 4(c)(ii) of the Employment Agreement, you may elect COBRA coverage
for you, your spouse and your eligible dependents at the full COBRA premium
rates in accordance with applicable law.

 

(c)                             Based on the actual results of the Company as of
the Termination Date, you will not be entitled to receive the Pro-Rata Bonus
pursuant to Section 4(c)(iii) of the Employment Agreement.

 

(d)                            No portion of the restricted stock unit granted
to you on July 26, 2011 will vest in accordance with Section 4(c)(v) of the
Employment Agreement and any unvested portion of such restricted stock unit
grant not vested as of the Termination Date shall be forfeited as of the
Termination Date.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Exhibit B is replaced in its entirety to be
in the form attached hereto as Exhibit A.

 

3.                                       The Company agrees to promptly pay or
reimburse you for all reasonable attorneys’ fees and disbursements you incur in
connection with matters relating to the negotiation of this Letter Agreement or
otherwise in connection with your separation from employment, up to a maximum of
$15,000.

 

4.                                       Except as expressly modified herein,
all of the terms of the Employment Agreement and the ancillary agreements
contemplated thereby (including, without limitation, the Indemnity Agreement
with the Company dated February 26, 2009, the Indemnity Agreement with RDA
Holding dated August 16, 2009, the Non-Qualified Stock Option Agreement dated as
of June 7, 2010 (as amended by a letter dated May 26, 2011), the Non-Qualified
Stock Option Agreements dated as of July 26, 2011 and the Restricted Stock Unit
Agreement dated as of June 7, 2010 (as amended by a letter dated May 26, 2011))
shall remain in full force and effect.

 

5.                                       This Letter Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

3

--------------------------------------------------------------------------------


 

Please acknowledge your acceptance and agreement of the terms and conditions set
forth in this Letter Agreement by signing below and returning a copy of this
Letter Agreement to the Company.

 

 

Sincerely,

 

 

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

/s/ JoAnn Murray

 

Name: JoAnn Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

 

 

RDA HOLDING CO.

 

 

 

 

 

/s/ JoAnn Murray

 

Name: JoAnn Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Tom Williams

 

Tom Williams

 

 

 

 

 

9/12/11

 

Date

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A to Letter Agreement

 

Exhibit B to Employment Agreement

 

RELEASE OF CLAIMS

 

I.                                         Executive Release. For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned individual, with the intention of binding himself,
his heirs, executors, administrators and assigns, does hereby release and
forever discharge The Readers’ Digest Association, Inc., a Delaware corporation
(the “Company”), and its parents, subsidiaries, affiliates, predecessors,
successors, and/or assigns, past, present, and future, together with its and
their officers, directors, executives, agents, employees, and employee benefits
plans (and the trustees, administrators, fiduciaries and insurers of such
plans), past, present, and future (collectively, the “Released Parties”), from
any and all claims, actions, causes of action, demands, rights, damages, debts,
accounts, suits, expenses, attorneys’ fees and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown (collectively,
the “Claims”), which the undersigned individual now has, owns or holds, or has
at any time heretofore had, owned or held against any Released Party, from the
beginning of time to the date of the undersigned individual’s execution of this
Release of Claims, including without limitation, any Claims arising out of or in
any way connected with the undersigned individual’s employment relationship with
the Company, its subsidiaries, predecessors or affiliated entities, or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including but not
limited to, the Family and Medical Leave Act of 1993, as amended (the “FMLA”),
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and all other Federal, state, or local statutes, regulations or laws;
provided, however, that nothing herein shall be a waiver of Claims regarding
(i) the obligations under that certain Employment Agreement, dated as of
July 20, 2011, between the undersigned individual, the Company and RDA Holding
Co. (“RDA Holding”), (ii) the undersigned individual’s rights with regard to
indemnification and directors and officers liability insurance to which he was
entitled immediately prior to the execution of this Release of Claims, (iii) the
undersigned individual’s rights as a stockholder of RDA Holding, including
rights under the Stockholders Agreement, dated as of February 19, 2010, by and
among RDA Holding and the stockholders and warrantholders of RDA Holding party
thereto, (iv) the undersigned individual’s rights under the Non-Qualified Stock
Option Agreement dated as of June 7, 2010 (as amended by a letter dated May 26,
2011), the Non-Qualified Stock Option Agreements dated as of July 26, 2011 and
the Restricted Stock Unit Agreement dated as of June 7, 2010 (as amended by a
letter dated May 26, 2011) or (v) the undersigned individual’s accrued, vested
rights under any employee benefit maintained by the Company, RDA Holding and
their respective subsidiaries and affiliates subject to the terms and conditions
of such plan and applicable law. Except as set forth in Section III below, the
undersigned individual understands that, as a result of executing this Release
of Claims, he will not have the right to assert that the Company or any other
Released Party unlawfully terminated the undersigned individual’s employment or
violated any of the undersigned individual’s rights in connection with the
undersigned individual’s employment or otherwise.

 

1

--------------------------------------------------------------------------------


 

The undersigned individual affirms that he is not presently party to any Claim,
complaint or action against any Released Party in any forum or form and that he
knows of no facts which may lead to any Claim, complaint or action being filed
against any Released Party in any forum by the undersigned individual or by any
agency, group, etc. The undersigned individual furthermore affirms that he has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the FMLA. If any agency or
court assumes jurisdiction of any such Claim, complaint or action against any
Released Party on behalf of the undersigned individual, the undersigned
individual hereby waives any right to individual monetary or other relief.

 

The undersigned individual further declares and represents that he has carefully
read and fully understands the terms of this Release of Claims and that, through
this document, he is hereby advised to consult with an attorney prior to
executing this Release of Claims, that he may take up to and including twenty
one (21) days from receipt of this Release of Claims, to consider whether to
sign this Release of Claims, that he may revoke this Release of Claims within
seven (7) calendar days after signing it by delivering to the Company written
notification of revocation (and that this Release of Claims shall not become
effective or enforceable until the expiration of such revocation period), and
that he knowingly and voluntarily, of the undersigned individual’s own free
will, without any duress, being fully informed and after due deliberate action,
accepts the terms of and signs the same as the undersigned individual’s own free
act.

 

II.                                     Covenant Not to Sue. RDA Holding, the
Company and their respective subsidiaries and affiliates do hereby covenant and
agree not to assert any Claim against the undersigned individual based on any
conduct or actions (or failures to act) by the undersigned individual in his
capacity as Chief Executive Officer preceding the date of RDA Holding’s and the
Company’s execution of this Release of Claims that any of the currently employed
officers, directors and designated board observers of RDA Holding and the
Company have actual knowledge of as of the date of this Release of Claims.

 

III.                                 Protected Rights. The RDA Holding, the
Company and the undersigned individual agree that nothing in this Release of
Claims is intended to or shall be construed to affect, limit or otherwise
interfere with any non-waivable right of the undersigned individual under any
Federal, state or local law, including the right to file a charge or participate
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or to exercise any other right that cannot be waived under
applicable law. The undersigned individual is releasing, however, the
undersigned individual’s right to any monetary recovery or relief should the
EEOC or any other agency pursue Claims on the undersigned individual’s behalf.
Further, should the EEOC or any other agency obtain monetary relief on the
undersigned individual’s behalf, the undersigned individual assigns to the
Company all rights to such relief.

 

IV.                                 Severability. If any term or provision of
this Release of Claims is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Release of Claims shall nonetheless remain in full force and effect so long as
the economic and legal substance of the transactions contemplated by this
Release of Claims is not affected in any manner materially adverse to any party.

 

V.                                     GOVERNING LAW. THIS RELEASE OF CLAIMS
SHALL BE DEEMED TO BE MADE IN THE STATE OF NEW YORK, AND THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS

 

2

--------------------------------------------------------------------------------


 

AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Effective on the eighth (8th) calendar day following the date set forth below.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

 

 

Name: JoAnn Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

RDA HOLDING CO.

 

 

 

 

 

 

 

Name: JoAnn Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

TOM WILLIAMS

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

3

--------------------------------------------------------------------------------

 